ADP

AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2008 Omnibus
Award Plan (the “Plan”), hereby irrevocably grants you (the “Participant”), on
XXXX XX, 20__ a Restricted Stock Award (the “Restricted Stock Award”) of
forfeitable shares of the Company’s Common Stock, par value $0.10 per share
(“Restricted Stock”), subject to the restrictions, terms and conditions herein.

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company has determined that it would be in the best interests of the
Company and its stockholders to grant the award of Restricted Stock provided for
herein to the Participant, on the terms and conditions described in this
Restricted Stock Award Agreement (this “Agreement”).

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1.

Terms and Conditions.

(a)        Vesting. Subject to the other terms and conditions contained in this
Agreement, the Restricted Period with respect to:

 

(i)

XXX shares of Restricted Stock Award shall lapse on XXXX XX, 20__; and

 

(ii)

the remainder of the Restricted Stock shall lapse on XXXX XX, 20__.

(b)        Book Entry. Upon the grant of Restricted Stock, the Committee shall
cause share(s) of Common Stock to be registered in the name of the Participant
and held in book-entry form subject to the Company’s directions.

(c)        Forfeiture of Restricted Stock. Except as otherwise determined by the
Committee in its sole discretion, unvested Restricted Stock shall be forfeited
without consideration to the Participant upon the Participant’s termination of
employment with the Company or its Affiliates for any reason.

 

2.

Restrictive Covenant; Clawback; Incorporation by Reference.  

(a)        Restrictive Covenant. The effectiveness of the Restricted Stock Award
granted hereunder is conditioned upon (i) the Participant having executed and
delivered to the Company in connection with previous Restricted Stock grants a
restrictive covenant, or (ii) the execution and delivery by the Participant
within six months from the date of this Restricted Stock Award of the
restrictive covenant furnished herewith. If the Company does not receive the
signed (whether electronically or otherwise) restrictive covenant within such
six-month period, this Restricted Stock Award shall be terminable by the
Company.

(b)        Clawback/Forfeiture. Notwithstanding anything to the contrary
contained herein, the Restricted Stock may be forfeited without consideration if
the Participant, as determined by the Committee in its sole discretion (i)
engages in an activity that is in conflict with or adverse to the interests of
the Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Affiliate. If the
Participant engages in any activity referred to in the preceding sentence, the
Participant shall, at the sole discretion of the Committee, forfeit any gain
realized in respect of the Restricted Stock (which gain shall be deemed to be an
amount equal to the Fair Market Value, on the applicable vesting date, of the
shares of Common Stock delivered to the Participant), and repay such gain to the
Company.



(c)        Incorporation by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.

3.         Compliance with Legal Requirements. The granting and delivery of the
Restricted Stock Award, and any other obligations of the Company under this
Agreement, shall be subject to all applicable federal, state, local and foreign
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required.

4.         Transferability. Until it has vested in accordance with Section 1, no
share of Restricted Stock may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or an Affiliate.

 

5.

Miscellaneous.

(a)        Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

(b)        Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

(c)        No Right to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant with or without cause at any time for any reason
whatsoever. Although over the course of employment terms and conditions of
employment may change, the at-will term of employment will not change.

(d)        Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, the Participant
and the beneficiaries, executors, administrators, heirs and successors of the
Participant.

(e)        Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
of the Participant under the Plan.

(f)        Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(g)        Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

AUTOMATIC DATA PROCESSING, INC.

 

 

 

By:

____________________________

 

Name:

 

Title:

 

 

 

 